Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 11/02/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1, 3-4,7,9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walsh et al. (US 2017/0236627 A1 hereinafter Walsh).
Regarding claim 1, Walsh discloses, in Fig.3, a source to generate a magnetic field (12;para 0081); an enclosure (103) to receive the generated magnetic field; and a superconductor element (201), disposed in the enclosure such that a gap is created between an edge of the superconductor (side of 201) and a wall of the enclosure ( wall of 103), to increase a magnetic flux density of the magnetic field in the gap ( magnetic field strength at surface of 201 is increased ; para 0089).  
Regarding claim 3 and 9, Walsh discloses wherein the magnetic field is a static magnetic field (magnetic field generating element 12 carried by rotor 11; para 0081; the permanent magnet mounted upon the rotor; para 0116).  
Regarding claim 4 and 10, Walsh discloses wherein the magnetic field is a time-varying magnetic field (frequency of magnetic field varies until a desired frequency is achieved; para 0112).  
Regarding claim 7, Walsh discloses: disposing a superconductor element (201) in an enclosure (103) such that a gap is created between an edge of the superconductor and a wall of the enclosure (see gap between 201 and 103); and applying a magnetic field to the enclosure (12 generates a magnetic field inside 103;para 0081), wherein a magnetic flux density of the magnetic field in the gap is greater than a magnetic flux density of the magnetic field in free space ( magnetic field strength at surface of 201 is increased compared to other part of the enclosure 103 ; para 0089).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh as applied to claim 1 and 7 above, and further in view of Stadtmuller (US 5868257 A).
Regarding claim 2 and 8, Walsh fails to specifically disclose wherein the superconductor element is shaped and positioned within the enclosure to have a demagnetization factor of about 1.  
Stadtmuller discloses wherein the superconductor element is shaped and positioned within the enclosure to have a demagnetization factor of about 1 (the plates are described as having atypical thickness to diameter ratio of 0.01 and the demagnetization factor is close to 1; see col.3:line 60-63 and col.2:line 59-61).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Stadtmuller to modify the superconductor element of Walsh in order to controlling the flux lines around the superconductor ( see Stadtmuller col.2:line 40-65).

 
Claim (s) 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh.
Regarding claim 5 and 11, Walsh is silent with respect to the apparatus of claim 4, wherein the magnetic field varies at a frequency of up to about 300 GHz.  
 However Walsh discloses a magnetic field varies at a frequency (see para 0012).
  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a magnetic field varying at a frequency of up to about 300 GHz in order to obtain a required time-varying electric magnetic field (see Walsh para 00114) , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.

Claim (s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh as applied to claim 4 and 7 above, and further in view of Amin et al. (US 2008/0086438 A1).
Regarding claim 6 and 12, Walsh fails to disclose wherein the enclosure is configured as a resonator for a frequency of the magnetic field.  
Amin discloses the enclosure is configured as a resonator for a frequency of the magnetic field (see para 0260).
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teachings of Amin with the enclosure of Walsh in order for driving oscillations in the superconductor for controlling the quantum qubit (see Amin; para 0260).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PETE T LEE/Primary Examiner, Art Unit 2848